FILED
                           NOT FOR PUBLICATION
                                                                               FEB 18 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    20-50215

              Plaintiff-Appellee,                D.C. No.
                                                 3:16-cr-02892-JAH-1
 v.

TYRONE CEDRIC DUREN,                             MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                      Argued and Submitted February 9, 2022
                               Pasadena, California

Before: SCHROEDER, TALLMAN, and LEE, Circuit Judges.

      Tyrone Duren appeals the 130-month sentence imposed following his guilty

plea to ten counts of transactional money laundering in violation of

18 U.S.C. § 1957(a), eight counts of false statements to federal agents in violation

of 18 U.S.C. § 1001(a)(2), and one count of tax evasion in violation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
26 U.S.C. § 7201. Duren’s crimes were committed while he was a Special Agent

for Immigration and Customs Enforcement and assigned to the bulk cash

smuggling task force. Duren stole funds that had been confiscated as illegal

proceeds of drug trafficking and then engaged in various cover-up activities.

      He first challenges the two-level enhancement pursuant to

U.S.S.G. § 3B1.1(c) that was imposed for his supervisory role in his wife’s

participation in the conspiracy. He objects to the district court’s consideration of

her guilty plea to filing a fraudulent loan application, because he contends it was

not sufficiently related to any of the criminal conduct with which he was charged

in this proceeding. The record, however, contains ample evidence that the two

worked together to hide the proceeds that enabled both to live beyond their

legitimate means. Both knew the sources and extent of their legitimate financial

resources, as she did the accounting work for their property management business.

See United States v. Syrax, 235 F.3d 422, 427-28 (9th Cir. 2000). Appellant also

acknowledges that his wife made at least one deposit of stolen funds in furtherance

of the money laundering scheme. And after authorities searched their house, and

they were on notice that law enforcement suspected criminal activity, Duren

traveled to Croatia and opened an account for deposit of stolen funds. His wife

later accompanied him to Croatia and added her name to the account. These


                                           2
findings are not clearly erroneous and the two-level enhancement was not an abuse

of discretion. See United States v. Armstead, 552 F.3d 769, 776 (9th Cir. 2008).

      The district court did not err in applying a six-level increase for laundering

funds derived from drug trafficking. See U.S.S.G. § 2S1.1(b)(1). Duren pled

guilty to violating 18 U.S.C. § 1957, and admitted that the laundered money was

proceeds derived from the unlawful activity of drug trafficking. His theory, that he

should be sentenced as if he had merely stolen government property rather than

proceeds of drug trafficking, is contrary to the facts and has no support in the law.

      The district court held four days of evidentiary hearings and, as our law

requires, conscientiously considered all relevant evidence related to Duren’s

possible sources of income in order to calculate the financial loss. See United

States v. Jenkins, 633 F.3d 778, 808-09 (9th Cir. 2011). Duren has not

demonstrated there was any error in that calculation or in the conduct of the

hearings.

      The district court imposed a sentence that exceeded the Guideline range by

nine months. There was no error. The range is advisory, not mandatory. See

United States v. Booker, 543 U.S. 220, 245 (2005). The district court explained its

analysis of the 18 U.S.C. § 3553(a) factors, and with reasons that are readily

understandable to this court.

      AFFIRMED.

                                           3